Order entered October 19, 2021




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00362-CV

            DYNARESOURCE DE MÉXICO S.A. DE C.V. AND
                DYNARESOURCES INC., Appellants

                                    V.

               GOLDGROUP RESOURCES INC., Appellee

             On Appeal from the 134th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-20-17887

                                 ORDER

     Before the Court is appellee’s October 15, 2021 unopposed second motion

to extend time to file its brief. We GRANT the motion and extend the time to

October 25, 2021.


                                         /s/   CRAIG SMITH
                                               JUSTICE